ACCEPTED
                                                                                      14-14-00690-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 3/23/2015 3:46:05 PM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK

                        No. 14-14-00690-CR
                                     IN THE                           FILED IN
                                                               14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                             COURT OF APPEALS                  3/23/2015 3:46:05 PM
                                                               CHRISTOPHER A. PRINE
                                                                        Clerk
                                    FOR THE

                   FOURTEENTH DISTRICT OF TEXAS

                                 AT HOUSTON

                               Cause no. 1372136
                           In the 180th District Court
                            of Harris County, Texas


                          HERBERT GARDNER
                                     Appellant


                                         V.

                         THE STATE OF TEXAS
                                      Appellee

                     MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW, HERBERT GARDNER Appellant in the above-captioned

cause, by and through his attorney of record, and respectfully moves the Court for an

extension of time in which to file the Appellant's Brief, as provided by TEX. R. APP.
PROC. 10.5. In support hereof, Appellant would show unto the Court the following:

      1.     Appellant was found guilty by the court after a hearing on a motion to

             adjudicate guilt in Cause No. 1372136.


      2.     Appeal was perfected when written notice of appeal was filed after

             Appellant was convicted. This Court has the brief scheduled for filing

             on or before March 16, 2015.


      3.     Appellant requests an extension of 60 days, until May 15, 2015 in which

             to file the brief.


      4.     One previous extensions of time have been requested.


      5.     The facts relied upon to reasonably explain the need for an extension are

             those set forth below:


                   The record in the case is quite extensive and the
                   potential issues are complex. Counsel requests
                   additional time in order to fully prepare the appeal in
                   this matter. Counsel has many other matters, both trial
                   and appellate, pending and due in the next 30-45 days.


      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays the

Court grant this motion, thereby extending the time for filing the Appellant's Brief by

60 days, until May 15, 2015 in the interest of both justice and judicial economy.
                                     Respectfully submitted,




                                     ______________________________
                                     PATTI SEDITA
                                     State Bar No. 00787484
                                     One Sugar Creek Center Blvd., #1045
                                     Sugar Land, TX 77478
                                     281.313.4225
                                     ATTORNEY FOR APPELLANT




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and copy of Motion for Extension of Time to File

Appellant's Brief has been delivered to District Attorney - Appellate Division, 1201

Franklin, Houston, Texas 77002, via efiletex.gov on this the 23rd day of March 2015.

________________________
PATTI SEDITA